Citation Nr: 1020510	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-21 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the right leg.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a right wrist 
condition.

5.  Entitlement to service connection for a left wrist 
condition.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a left shoulder 
condition.

8.  Entitlement to service connection for a right hip 
condition.

9.  Entitlement to service connection for a left hip 
condition.

10.  Entitlement to service connection for a right knee 
condition.

11.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia that denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran has notified VA that he 
is serving as a missionary in Honduras and resides in 
Honduras.  In June 2009, the Foreign Exam Coordinator at the 
RO took steps to obtain VA examinations for the Veteran in 
Honduras.  In September 2009, the Veteran confirmed that he 
had undergone examinations, but stated that some examinations 
were not complete because diagnostic testing requested by the 
examiners for the VA examinations had not yet been completed.  
The Board notes that a September 2009 e-mail recording this 
information is difficult to find in the claims file, and is 
not referenced by any individual who reviewed the file after 
September 2009.  

No evidence from any medical provider located in Honduras is 
associated with the clinical file.  A report of contact dated 
in early January 2010 reflects that the Veteran advised VA, 
apparently in a telephone contact, that his claims had been 
decided without any of the medical evidence obtained in his 
VA examinations.  This contact was apparently a response to a 
November 2009 rating decision which did not involve a claim 
on appeal.  In this January 2010 contact, the Veteran  
requested that he be contacted by telephone, as he was 
residing in Honduras.  

Thereafter, the Veteran was advised by mail, to a mailing 
address in Florida, that he should complete an attached form 
regarding his request for a travel Board hearing and return 
that form in 30 days, by February 28, 2010.  The Veteran was 
also notified, by a supplemental statement of the case (SSOC) 
mailed in late January 2010, that his claims on appeal had 
been readjudicated based on the evidence of record.  The SSOC 
does not reference any clinical evidence from the September 
2009 VA examinations.  

The Veteran's claims on appeal cannot be decided without 
attempting to obtain the reports of the VA examinations 
directed in that Remand, and without affording the Veteran 
the requested opportunity for a hearing before the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).

In providing the directed development, the attempts to 
contact, notify, and assist the Veteran should be modified as 
necessary for a Veteran who is living abroad temporarily.  If 
the Veteran can be contacted, he should be offered a chance 
to update his contact information and allowed to obtain 
notice through the US Embassy in Honduras, or electronically, 
if he has access to e-mail.    

Then, after the claims on appeal have been readjudicated 
based on the reports of the most recent VA examinations, the 
Veteran should be contacted regarding whether he still wishes 
to obtain a hearing before the Board, and he should be 
provided with information about Travel Board availability as 
appropriate for an individual not residing in the United 
States.  

In particular, he should be asked when he will be returning 
to the United States, and afforded an opportunity to obtain a 
Travel Board hearing at a location other than the Houston, 
Texas RO, and should be advised of the locations at which 
videoconference hearing would be available.  In particular, 
the Board notes that affording the Veteran due process 
requires that VA respond to the Veteran's contention that 
records of VA examinations should be considered prior to 
expiration of the time period allowed for the Veteran to make 
choices about his request for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran at the telephone 
number he provided to VA in January 2010.  Document 
the attempt, including whether any particular 
telephone number does not work.  

If contact is established, ask the Veteran to 
provide a mail or e-mail address to which documents 
about his VA claims may be sent.  Advise the 
Veteran that reports of VA examinations conducted 
in Honduras have not been received, and ask the 
Veteran to provide any information he may have 
about the examination reports or the providers who 
conducted the examinations.  

Ask the Veteran if he has received any notice about 
the status of his claims or about his request for a 
Travel board hearing since January 2010.  Ask him 
to advise VA about how to contact him with further 
information about his travel Board hearing, if he 
still desires one, once the VA examination reports 
have been located.  

Advise the Veteran that he will have a limited time 
to respond to VA's notices, such as notices about 
scheduling a Travel board hearing, and should 
provide a point of contact, such as with the US 
Embassy, at which he can receive communications.  

2.  Search for the reports of the Veteran's 2009 VA 
examinations, in the location to which the Veteran 
believes the reports have been sent, at the US 
Embassy in Honduras, through the Foreign Exam 
Coordinator at the agency of original jurisdiction, 
or as appropriate.  

3.  Advise the Veteran, either as requested by him 
in the most recent communication, or by letters to 
the Veteran's most recent address of record and to 
the US Embassy in Honduras, of the readjudication 
of the claims after VA examination reports were 
obtained.

4.  After records of the Veteran 2009 VA 
examinations have been obtained, readjudicate the 
claims, and notify the Veteran of the 
readjudication.  

5.  Ask the Veteran to specify which type of 
hearing before the Board he desires and then 
schedule the Veteran for that type of hearing 
before the Board.  Stegall v. West, 11 Vet. App. 
268 (1998).  He should be asked when he will be 
returning to the United States, and he should be 
afforded an opportunity to obtain a Travel Board 
hearing at a location other than the Houston, Texas 
RO, if he so desires, and should be advised of the 
locations at which videoconference hearing would be 
available.

Thereafter, return the appeal to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


